DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments regarding the 112 rejection has been persuasive and the previous 112 rejection has been withdrawn.
Applicant argues that the combination of Zink and Trennepohl further evidenced by Fujikawa does not teach or suggest a portion of the graphics overlapping the spacers in the front and back belts that is less distorted than a portion of the graphics overlapping the plurality of elastics in the front and back belts in the article’s contracted form.
However, Fujikawa discloses that diapers frequently have graphics, and that the absence of elasticity in sections that have graphics help prevent the graphics from becoming distorted (¶ [0002]). Since the spacers in the combination of Zink/Trennepohl are areas that have an absence of elasticity, whereas the plurality of elastics are areas with elasticity, it follows that the portion of the graphic that overlaps the spacers will be less distorted than the portion of the graphic that overlaps the elastic strands. Since there is no elastic in the spacer areas, the graphics printed on the spacer areas will not be distorted while contracted because the absence of elasticity prevents distortion. In contrast, Fujikawa shows that sections having elasticity will display graphic distortion when those sections are contracted. Therefore, the distortion of the portion of the graphics overlapping the spacers is less than the distortion of the portion of the graphics 
Additionally, it has been found that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). The article of Zink/Trennepohl discloses all the structural features of the claim, including the graphics, the spacers, and the elastics. Since there is no functional relationship between the graphics and the diaper, the amount of distortion of the graphics does not distinguish the claimed product from the article of Zink/Trennepohl. Applicant argues that there is a functional relationship between the absorbent article and the graphics, since the placement of the graphics overlapping the spacers and elastics results in less distortion. However, the graphics are not functionally related to the product, that is, the absorbent article itself. The presence of the graphics does not impact the functionality of the diaper. The diaper will still serve as a functional absorbent article with graphics, without graphics, with distorted graphics, and with undistorted graphics.
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zink et al (US 2013/0310796) in view of Trennepohl et al (US 2008/0132872), further evidenced by Fujikawa et al (US 2013/0261589).
Regarding Claims 1 and 13, Zink discloses an absorbent article (100P, Fig. 3) comprising: a front belt (111a, Fig. 3); a back belt (111b, Fig. 3); a central panel or chassis (102, Fig. 3) comprising an absorbent core (142, Fig. 8E), a topsheet (134, Fig. 8E), and a backsheet (136, Fig. 8E); wherein the central panel or chassis (102, Fig. 3) overlaps a portion of the front and back belts (111a and 111b, Fig. 3; the overlap is shown in Fig. 3); wherein the front and back belts (111a and 111b, Fig. 3) comprise a plurality of elastics (105, Fig. 3) that overlap at least a portion of the central panel or chassis (102, Fig. 3); wherein the elastics (105, Fig. 3) are disposed such that multiple spacers (the spaces that form D1, D2, D3, D4, Fig. 9) are formed in each of the front and back belts (111a and 111b, Fig. 3; there are multiple spaces between multiple elastic strands in each belt portion); wherein the elastics overlapping the central panel or chassis (102, Fig. 3) are continuous (as seen in Fig. 3, there are no breaks in the elastics that span the belts).
Zink is silent whether the front and back belts each comprise graphics overlapping at least one of the spacers in the front and back belts and at least a portion 
Trennepohl teaches an absorbent article, thus being in the same field of endeavor, with an elasticized waistband (50, Fig. 1, 253, Fig. 9; ¶ [0056]) that comprises graphics (¶ [0085, 0095]) to allow the absorbent article to look more like traditional undergarments (¶ [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front and back belts of Zink to each comprise graphics that would form a waistband graphic and that would overlap at least one of the spacers and elastics in both the front and back belts to allow the absorbent article to look more like traditional undergarments (as motivated by Trennepohl ¶ [0095]).
The combination of Zink/Trennepohl does not explicitly state that the portion of the graphics overlapping the spacers in the front and back belts is less distorted than a portion of the graphics overlapping the plurality of elastics in the front and back belts in the article’s contracted form.
Fujikawa indicates that diapers frequently have graphics, and that the absence of elasticity in sections that have graphics help prevent the graphics from becoming distorted (¶ [0002]). Since the spacers in the combination of Zink/Trennepohl are areas that have an absence of elasticity, whereas the plurality of elastics are areas with 
Additionally, it has been found that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). The article of Zink/Trennepohl discloses all the structural features of the claim, including the graphics, the spacers, and the elastics. Since there is no functional relationship between the graphics and the diaper, the amount of distortion of the graphics does not distinguish the claimed product from the article of Zink/Trennepohl.
Regarding Claim 2, Zink is silent whether the graphics are printed on a wearer-facing side of an outer nonwoven of each of the front and back belts.
Trennepohl teaches the graphics (¶ [0085]) are printed on a wearer-facing side (¶ [0157]) of an outer nonwoven (¶ [0057, 0157]) to allow the absorbent article to look more like traditional undergarments (¶ [0095]).
Therefore, it would have been obvious to modify the front and back belts of Zink to have graphics printed on a wearer-facing side of an outer nonwoven of each of the 
Regarding Claim 3, Zink further discloses the front and back belts (111a and 111b, Fig. 3) are connected by a longitudinally continuous outercover nonwoven (242, Fig. 8E; ¶ [0093]).
Regarding Claim 4, Zink further discloses the front and back belts (111a and 111b, Fig. 3) each comprise an inner belt nonwoven or second substrate (212, Fig. 8E, ¶ [0093]) and an outer belt nonwoven or first substrate (210, Fig. 8E, ¶ [0093]), wherein the outer belt nonwovens or first substrate (210, Fig. 8E) are discrete from one another (as seen in Fig. 8E, both substrates 210 are discrete from each other).
Regarding Claim 5, Zink further discloses the front and back belts (111a and 111b, Fig. 3) are joined to form side seams, a waist opening, and leg openings in a package comprising a plurality of like articles (¶ [0080]).
Regarding Claim 6, the embodiment of Fig. 3 of Zink is silent whether the article is packaged in open form such that no leg openings or waist opening is formed.
However, the embodiment of Fig. 1 of Zink teaches a taped diaper. ¶ [0079-0080] indicate that taped diapers are packaged such that the front waist region and the back waist region are not connected, i.e., are packaged in an open form such that no leg openings or waist opening is formed.
It would have been obvious to one of ordinary skill in the art to simply substitute the pants-diaper configuration for a taped diaper configuration to obtain the predictable result of forming a diaper that can be used to absorb body exudates.
Claims 7 and 8, Zink further discloses the multiple spacers (the spaces that form D1, D2, D3, D4, Fig. 9) in each of the front and back belts (111a and 111b, Figs. 3 and 9) are each from about 5 mm to about 25 mm (¶ [0129]).
Regarding Claim 11, Zink further discloses the plurality of elastics (105, Fig. 3) in the front belt (111a, Fig. 3) comprises at least two groups of elastics, wherein each group comprises at least 3 elastics (Fig. 8E; the front belt located in front waist region 116 has 6 elastics, which is two groups of 3).
Regarding Claims 12 and 18, Zink further discloses the plurality of elastics in the back belt (111b, Fig. 3) comprises at least two groups of elastics, wherein each group comprises at least 3 elastics, and wherein at least one of the two groups comprises at least 4 elastics (Fig. 8E; the back belt located in rear waist region 118 has 7 elastics, which is one group of 3 and one group of 4).
Regarding Claim 14, Zink is silent whether the graphics are printed on a garment-facing side of an inner belt nonwoven of each of the front and back belts.
Trennepohl teaches the graphics (¶ [0085]) are printed on a garment-facing side (¶ [0157]) of an inner belt nonwoven (¶ [0057, 0157]) to allow the absorbent article to look more like traditional undergarments (¶ [0095]).
Therefore, it would have been obvious to modify the front and back belts of Zink to have graphics printed on a garment-facing side of an inner belt nonwoven of each of the belts to allow the absorbent article to look more like traditional undergarments (as motivated by Trennepohl ¶ [0095]).
Regarding Claim 15, Zink further discloses at least a portion of laterally opposed barrier leg cuffs extend laterally beyond laterally opposed side edges of the central 
Regarding Claim 16, Zink/Trennepohl is silent whether the plurality of elastics in the front belt comprises at least three groups of elastics, wherein each group comprises at least 3 elastics.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, one of ordinary skill in the art would find it obvious to increase the number of elastics in the front belt to be at least nine. This would allow for the elastics to be divided into three groups, where each group comprises three elastics.
Regarding Claim 17, Zink/Trennepohl is silent whether at least one of the two groups of elastics in the front belt comprises at least 4 elastics.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, one of ordinary skill in the art would find it obvious to increase the number of elastics in the front belt to be at least seven. This would allow for the elastics to be divided into two groups, where one group has three elastics and one group has four elastics.
Claim 19, Zink further discloses the plurality of elastics (105, Fig. 3) in the front belt (111a, Fig. 3) comprises at least three groups of elastics, wherein each group comprises at least 3 elastics (Fig. 8E; the front belt located in front waist region 116 has 6 elastics, which is three groups of two).
Regarding Claim 20, Zink further discloses the plurality of elastics (105, Fig. 3) in the back belt (111b, Fig. 3) comprises at least three groups of elastics, wherein each group comprises at least 3 elastics (Fig. 8E; the back belt located in rear waist region 118 has 7 elastics, which is two groups of two and one group of three).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781